DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 references “the pores” but it would have been unclear to one of ordinary skill in the art at the time of invention what this term is reference, e.g., all the pores or does it exclude the pores at a distance from the first main surface or the edge surface or is it just the pores at a distance from the first main surface or the edge surface.
Claim 5 references “the pores” but it would have been unclear to one of ordinary skill in the art at the time of invention what this term is reference, e.g., all the pores or does it exclude the pores at a distance from the first main surface or the edge surface


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al (US 2015/0165548 A1).
Marjanovic teaches a glass substrate comprising a pair of main surfaces including a first main surface and a second main surface opposed to the first main surface; an edge surface arranged along a direction orthogonal to the pair of main surfaces; and a connecting surface arranged between the first main surface and the edge surface (para 47-49, 55-59, 105, 162, 172-173; figs 7b-c, 12, 13-14c). Marjanovic further suggests the use of its glass panels in automotive or consumer electronics applications (i.e., displays) (para 2) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention an in-vehicle display device comprising the glass substrate.
Regarding the limitations “wherein the connecting surface has a plurality of pores, and a difference between a 50% particle diameter of the pores in a portion 20 μm distant from the first main surface and a 50% particle diameter of the pores in a portion 20 μm distant from the edge surface is 10 μm or less;” “wherein the pores in the connecting surface have a dispersion of a particle diameter of 5 μm or less; “ and “wherein the pores have a 90% particle diameter of 10 μm or more;”  Marjanovic teaches that in forming the edges, defect lines caused by through holes or perforations results in channels or pores on the surfaces of the edge and connecting portions of the glass substrates (e.g., a roughness) (para 75, 105; fig 7b); and that for high quality substrates (e.g., breaking strength, geometric precision, roughness and avoidance of re-machining requirements), the spot size or diameter of the focal line (i.e., laser beam) that creates the defect line or perforation (i.e., pore) should be controlled (para 81-84). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the size or diameter of the focal line and therein the perforation or pore size of the defect lines to optimize the quality of the substrate (e.g., breaking strength and geometric precision) as well as to avoid substrate re-machining requirements.
Regarding the limitations “wherein an angle made by the first main surface and the connecting surface is 40° or more and 55° or less; “ and “wherein a curvature radius R of a boundary curve between the first main surface and the connecting surface is 350 m or less;” Marjanovic teaches that edge shape of a glass substrates helps to increase damage resistance to impact and handling of the edges (para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the shape of edge of the substrate, and therein the angle made by the first main surface and the connecting surface as well as a curvature radius R of a boundary curve between the first main surface and the connecting surface to optimize the glass substrate damage resistance to impact and handling of the edges.

Claims 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic as applied to claim 1 above, and further in view of Fujii et al (US 2017/0129806 A1) and Ogata et al (US 2017/0233593 A1).
Regarding claims 6 and 10, Marjanovic teaches the glass substrate of claim 1. Marjanovic further suggests the use of its glass panels in automotive or consumer electronics applications (i.e., displays) (para 2) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention an in-vehicle display device comprising the glass substrate.
Marjanovic fails to suggest the glass substrates of claims 6 and 10.
Fujii suggests glass substrates that may be used in an in-vehicle display device (para 2); where in glass substrate may further comprised a printed frame; which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a printing layer is provided on at least a part of the first main surface and the connecting surface, and at least a part of an outer peripheral edge of the printing layer is laid on the connecting surface in order to properly frame the substrate. 
Ogata suggests glass substrates that may be used in an in-vehicle control panels (i.e., displays) (para 2, 7); wherein the glass substrate may be printed with an ink that has excellent linearity (e.g., a printed image edge spreading width of not more than 10 μm from the image design dimensions of the printing plate) of image edge sections and is free of chipping or spreading in fine dots, and simultaneously exhibits rich color shade expression and different types of functionality (abstract, para 14, 15, 70, 89, 90). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teaching of Fujii, to use a printed border on the glass substrate of Marjanovic as a matter of design choice for a glass substrate that may be used in an in-vehicle display device. Furthermore, it would have been obvious to use the ink of Ogata to form the border for a border printed with an ink that has excellent linearity of image edge sections, is free of chipping or spreading in fine dots, and simultaneously exhibits rich color shade expression and different types of functionality.
Regarding claims 8 and 12, Marjanovic as modified by Fujii and Ogata teaches the glass substrate of claim 6. Marjanovic further teaches the glass substrate comprising a second connecting surface arranged between the second main surface and the edge surface (para 47-49, 55-59, 105, 162, 172-173; figs 7b-c, 12, 13-14c). 
Regarding the limitation “wherein the second connecting surface has a plurality of pores, and a difference between a 50% particle diameter of the pores in a portion 20 μm distant from the second main surface and a 50% particle diameter of the pores in a portion 20 μm distant from the edge surface is 10 μm or less;” Marjanovic teaches that in forming the edges, defect lines caused by through holes or perforations results in channels or pores on the surfaces of the edge and connecting portions of the glass substrates (e.g., a roughness) (para 75, 105; fig 7b); and that for high quality substrates (e.g., breaking strength, geometric precision, roughness and avoidance of re-machining requirements), the spot size or diameter of the focal line (i.e., laser beam) that creates the defect line or perforation (i.e., pore) should be controlled (para 81-84). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the size or diameter of the focal line and therein the perforation or pore size of the defect lines to optimize the quality of the substrate (e.g., breaking strength and geometric precision) as well as to avoid substrate re-machining requirements.
Marjanovic further suggests the use of its glass panels in automotive or consumer electronics applications (i.e., displays) (para 2) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention an in-vehicle display device comprising the glass substrate.
Regarding the limitation “a functional layer is provided on at least a part of the second main surface and the second connecting surface, and a color difference ΔE between the second main surface and the second connecting surface each having the functional layer is 0 or more and 10 or less.
Fujii suggests the glass substrate may comprise an antireflection film (i.e., a functional layer) wherein the goal is to prevent a color difference in the glass or color tone unevenness of the glass (para 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the antireflection films of Fujii to reduce reflection of the in-vehicle as display as well to minimize the color difference ΔE to prevent color tone unevenness of the glass.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic as applied to claim 1 above, and further in view of Fujii et al (US 2017/0129806 A1).
Marjanovic teaches the glass substrate of claim 1. Marjanovic further suggests the use of its glass panels in automotive or consumer electronics applications (i.e., displays) (para 2) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention an in-vehicle display device comprising the glass substrate.
Marjanovic fails to suggest the glass substrates of claims 7 and 11.
Fujii teaches glass substrates that may be used in an in-vehicle display device (para 2). Fujii further teaches the glass substrate may comprise an antireflection film (i.e., a functional layer) wherein the goal is to prevent a color difference in the glass or color tone unevenness of the glass (para 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the antireflection films of Fujii on the glass substrates of Marjanovic to reduce reflection of the in-vehicle display as well to minimize the color difference ΔE to prevent color tone unevenness of the glass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783